1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
2                                                                      EASTERN DISTRICT OF WASHINGTON



3                                                                      Nov 19, 2018
                                                                             SEAN F. MCAVOY, CLERK

4                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                   No.      4:18-CR-06054-EFS-1
7
                                Plaintiff,
                                                 PROTECTIVE ORDER
8
                  v.
9
     SAMI ANWAR,
10                              Defendant.

11

12          Before the Court, without oral argument, is the Government’s Unopposed Motion

13   for   Protective   Order   Regulating   Disclosure     of   Discovery      and      Sensitive

14   Information, ECF No. 29, and related Motion to Expedite, ECF No. 28. The

15   Government has applied unopposed for a Protective Order regulating disclosure of

16   the discovery materials and the confidential financial and medical information

17   contained therein (the “Discovery”) to Defense Counsel in connection with the

18   Government’s discovery obligations. Because of the nature of the discovery and

19   sensitive information contained therein, the Court finds good cause to grant both

20   motions.

21

22




                                                                        Order— Page 1 of 5
1    IT IS HEREBY ORDERED:

2    1.   The Government’s Unopposed Motion for Protective Order Regulating

3         Disclosure of Discovery and Sensitive Information, ECF No. 29, is

4         GRANTED.

5    2.   The Government’s Motion to Expedite, ECF No. 28, is GRANTED.

6    3.   The United States is authorized to disclose the Discovery and sensitive

7         information materials, specifically, materials related to the financial and

8         medical records of third parties, in its possession pursuant to the discovery
9
          obligations imposed by this Court.
10
     4.   Government personnel and counsel for SAMI ANWAR, shall not provide,
11
          or make available, the sensitive information in the Discovery to any person
12
          except as specified in the Order or by approval from this Court. Counsel
13
          for SAMI ANWAR, and the Government shall restrict access to the
14
          Discovery, and shall only disclose the sensitive information in the
15
          Discovery to their client, office staff, investigators, independent paralegals,
16
          necessary third-party vendors, consultants, and/or anticipated fact or
17
          expert witnesses to the extent that defense counsel believes is necessary to
18
          assist in the defense of their client in this matter or that the Government
19
          believes is necessary in the investigation and prosecution of this matter. No
20
          copies of Discovery shall be left with the Defendant, SAMI ANWAR.
21
     5.   Third parties contracted by the United States or counsel for SAMI ANWAR,
22
          to provide expert analysis or testimony may possess and inspect the



                                                                  Order— Page 2 of 5
1         sensitive information in the Discovery, but only as necessary to perform

2         their case-related duties or responsibilities in this matter. At all times, third

3         parties shall be subject to the terms of the Order.

4    6.   The parties intend for discovery from the United States in this matter to be

5         made available to defense counsel via access to a case file on USA File

6         Exchange.    If necessary to review discovery with their client, defense
7
          counsel may download the discovery and duplicate only once. Discovery
8
          materials may not be left in the possession of the Defendant, SAMI
9
          ANWAR. In order to provide discovery to a necessary third-party vendor,
10
          consultant, and/or anticipated fact or expert witness, counsel for SAMI
11
          ANWAR may duplicate the discovery only once. No other copies may be
12
          made, by defense counsel or any recipients of the Discovery, without prior
13
          approval from this Court.
14
     7.   All counsel of record in this matter, including counsel for the United
15
          States, shall ensure that any party, including the Defendant, that
16
          obtains access to the Discovery, is provided a copy of this Order. No
17
          other party that obtains access to or possession of the Discovery
18
          containing sensitive information shall retain such access to or
19
          possession of the Discovery containing sensitive information shall
20
          retain such access to or possession unless authorized by this Order, nor
21
          further disseminate such Discovery expect as authorized by this Order
22
          or the further Order of this court. Any other party that obtains access



                                                                   Order— Page 3 of 5
1          to, or possession of, the Discovery containing discovery information

2          once the other party no longer requires access to or possession of such

3          Discovery shall promptly destroy or return the Discovery once access to

4          Discovery is no longer necessary. For purposes of this Order, “other

5          party” is any person other than appointed counsel for the United States

6          or counsel for SAMI ANWAR.

7    8.    All counsel of record, including counsel for the United States, shall keep a

8          list of the identity of each person to whom the Discovery containing

9          sensitive information is disclosed and who was advised of the requirements

10         of this Order. Neither counsel for SAMI ANWAR nor counsel for the

11         United States shall be required to disclose this list of persons unless ordered

12         to do so by the Court.
13
     9.    Upon entry of a final order of the Court in this matter and conclusion of any
14
           direct appeals, government personnel and counsel for SAMI ANWAR shall
15
           retrieve and destroy all copies of the Discovery containing sensitive
16
           information, except that counsel and government personnel may maintain
17
           copies in their closed files following their customary procedures.
18
     10.   Government personnel and counsel for SAMI ANWAR shall promptly
19
           report to the Court any known violations of this Order.
20
     11.   This Order shall be applicable to any and all counsel of record for SAMI
21
           ANWAR. Unless ordered otherwise by this Court, should the current
22
           defense counsel of record ever cease representing SAMI ANWAR, the



                                                                   Order— Page 4 of 5
1                 current defense counsel of record shall return all of the Discovery and all

2                 copies thereof, to counsel for the Government, and the Government shall

3                 promptly provide the Discovery, under the terms of this Order, to new

4                 counsel of record for SAMI ANWAR.

5           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide a copy to counsel for Defendant.
7
           DATED this 19th day of November 2018.
8
                                   s/Edward F. Shea
9
                                     EDWARD F. SHEA
10                            Senior United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22




                                                                       Order— Page 5 of 5
